Filed 8/24/20 In re Alexis D. CA1/5

           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                        DIVISION FIVE


 In re ALEXIS D., a Person Coming
 Under the Juvenile Court Law.

 THE PEOPLE,
                                                                A158530
          Plaintiff and Respondent,
 v.                                                             (Contra Costa County
                                                                Super. Ct. No. J17-00946)
 ALEXIS D.,
          Defendant and Appellant.


        Alexis D. appeals from a dispositional order committing him to
the Department of Corrections and Rehabilitation, Division of Juvenile
Justice (Division) after he admitted committing second degree robbery
(Pen. Code §§ 211, 212.5, subd. (c)) at the age of 17. He argues the
juvenile court abused its discretion by committing him to the Division.
We affirm.
                                          BACKGROUND
                                                   A.
        Alexis, and two males, identified as David and Carlos,
approached the 14-year-old victim, and demanded his “stuff.” David
put a handgun to the boy’s head, threatened to shoot if he did not



                                                    1
cooperate, and told him to “strip.” The victim took off his clothes,
shoes, glasses, belt, and headphones, and gave them to David. David
“pistol whipped” the victim, pointed the gun at him, and demanded his
phone. The boy threw his phone on the ground but was later able to
retrieve it and run home. Two witnesses said Alexis was carrying a
handgun in his waistband during the robbery. When he was arrested,
Alexis had five Xanax pills in his possession.
      The Contra Costa County District Attorney filed a wardship
petition (Welf. & Inst. Code § 602, subd. (a)),1 alleging that, in addition
to the robbery charge, Alexis was armed with a firearm during the
offense (Pen. Code § 12022, subd. (a)(1)). Alexis pled no contest to the
robbery charge in exchange for dismissal of the firearm enhancement
and an agreement that if he successfully completed probation, the
count would be reduced to grand theft (id., § 487, subd. (c)).
      In its disposition report, the Contra Costa County Probation
Department (Probation) rejected ranch placement as insufficiently
secure and, instead, recommended Alexis be committed to the Youth
Offender Treatment Program (Program) at juvenile hall. The
recommendation was based on the gravity of Alexis’s offense, as well as
an assessment of his needs. The probation officer noted Alexis
struggled with truancy and behavioral problems during his three years
in high school, where he had earned less than 25 percent of the credits
needed for graduation. Alexis reported this was due, in part, to him
leaving school one year to work in landscaping to help support his
family. Alexis also repeatedly witnessed domestic violence in his home


      1 Undesignated statutory references are to the Welfare and
Institutions Code.


                                     2
and had been diagnosed with anxiety. He regularly used marijuana
and Xanax, without a doctor’s prescription, to self-medicate. The
probation officer expressed concern regarding Alexis’s apparent
unwillingness to accept responsibility for his actions and the dangerous
association he had established with Carlos, who was a known gang
member.
      At disposition, the juvenile court adjudged Alexis a ward of the
court, indicated his maximum term of confinement was five years,
placed him on probation, and ordered him to complete the Program at
juvenile hall. Among other conditions of his probation, Alexis was
ordered to avoid knowing possession or use of dangerous or deadly
weapons, to abstain from knowing use or possession of illegal drugs or
alcohol, and to avoid contact with Carlos and David. He was also
informed that he was prohibited from owning or possessing a gun
before the age of 30. (See Pen. Code, § 29820, subd. (b).)
      About a year later, Alexis successfully completed the in-custody
portion of the Program, and the court released him on home detention
with electronic monitoring for 90 days. Another three months passed,
and Alexis was working in landscaping, continuing in family therapy,
and consistently testing negative for drugs and alcohol. After being
informed that Alexis was continuing to do well in the Program, the
court ended his electronic monitoring and continued his probation.
                                    B.
      Four months after his electronic monitoring ended, Probation
alleged Alexis violated the terms of his probation (§ 777) by possessing
300 rounds of ammunition, high-capacity gun magazines, an AR-15
assault rifle, and two Glock pistols. Alexis initially fled and then, when



                                    3
arrested, denied any knowledge of the guns and ammunition found in
his home and car. During a search of David’s phone, officers found a
recording, posted on social media earlier that same month, that showed
Alexis, at his home, with two pistols and an assault rifle similar to an
AR-15. Officers also found evidence that all three involved in the
robbery (Alexis, David, and Carlos) remained in close contact—a
screenshot showed the three apparently drinking alcohol and shocking
each other with a stun gun.
      Alexis admitted the violation and sought return to the Program
or a one-year commitment in county jail with referral to its DEUCE
substance abuse program. His mother thought home supervision would
be the best disposition, so Alexis could keep working.
      Probation, on the other hand, recommended Alexis be committed
to the Division, where he could be provided a secure commitment and
appropriate programming. Specifically, Alexis would receive evidence-
based treatment (including cognitive-behavioral interventions and
aggression interruption training), educational and vocational training,
victim awareness courses, and re-entry planning. The probation officer
believed Alexis was a risk to public safety and was at high risk to
reoffend. And, even after admitting the probation violation, Alexis
reverted to denying possession of the weapons and ammunition. The
probation officer explained that returning Alexis to juvenile hall would
be inappropriate because he successfully completed the programming
offered by the Program, yet failed to implement the tools he had
learned by continuing to engage in dangerous and illegal behavior in
the community and failing to take responsibility. To best serve the
dual goals of rehabilitating Alexis while maintaining public safety, the



                                    4
probation officer concluded, “[the Division] remains the most
appropriate and reasonable rehabilitative option given Alexis[’s] case
problems, risk and needs[.]”
        The juvenile court continued Alexis as a ward of the court; found
he failed to reform while on probation (§ 726, subd. (a)(2)); found it
probable he would benefit from the programs available at the Division;
found local resources inappropriate for his rehabilitation; and
committed him to the Division for a maximum period of three years.
                                DISCUSSION
        Alexis contends the juvenile court abused its discretion by
committing him to the Division. (See In re Carl N. (2008) 160
Cal.App.4th 423, 431-432 [standard of review].) We disagree.
                                     1.
        Commitment to the Division is the juvenile system’s most
restrictive permissible sanction, intended for the most serious
offenders. (§ 202, subd. (e)(5); In re Teofilio A. (1989) 210 Cal.App.3d
571, 578 (Teofilio A.).) To be eligible for a Division commitment, the
minor must have committed a qualifying violent offense or sex crime.
(§§ 731, subd. (a)(4), 733, subd. (c); In re Greg F. (2012) 55 Cal.4th 393,
404.)
        California courts historically treated commitment to the
Division’s predecessor, the California Youth Authority, as “ ‘the
placement of last resort.’ ” (In re Carl N., supra, 160 Cal.App.4th at p.
432.) However, “there is no rule that . . . a [Division] placement cannot
be ordered unless less restrictive placements have been attempted[.]”
(In re Nicole H. (2016) 244 Cal.App.4th 1150, 1159.) The focus has
shifted to whether the disposition serves the dual goals of the juvenile



                                     5
delinquency laws: (1) to serve the ward’s best interests by providing
rehabilitative care, treatment, and guidance to enable him or her to be
a law-abiding and productive member of the community, and (2) to
promote public safety. (§ 202, subds. (a), (b) & (d); In re Charles G.
(2004) 115 Cal.App.4th 608, 614; Teofilio A., 210 Cal.App.3d at pp. 575-
576.) Rehabilitative punishment is appropriate, but retributive
punishment remains disallowed. (In re Eddie M. (2003) 31 Cal.4th 480,
507; § 202.)
      Consistent with those goals, a juvenile court may not commit a
ward to the Division unless there is “evidence in the record
demonstrating probable benefit to the minor, and evidence supporting a
determination that less restrictive alternatives are ineffective or
inappropriate.” (Teofilio A., supra, 210 Cal.App.3d at p. 576; accord, §
734; In re Angela M. (2003) 111 Cal.App.4th 1392, 1396.) We review
the juvenile court’s findings for substantial evidence, keeping the law’s
dual goals (rehabilitation and public safety) in mind. (In re Nicole H.,
supra, 244 Cal.App.4th at p. 1154; In re Khalid B. (2015) 233
Cal.App.4th 1285, 1288.)
                                    2.
      Alexis argues substantial evidence does not support the juvenile
court’s findings that less restrictive alternatives would be inappropriate
and that he would benefit from a Division commitment. He is wrong.
      Contrary to Alexis’s argument that he was not screened for other
placements, the juvenile court stated at disposition, “We have no local
resources for you at this time. You have exhausted them. [¶] You have
exhausted the [Program]. I do not find county jail to be a resource that
would be treatment-oriented for you, which I think you need, and I



                                     6
have no other resources that would be appropriate for you.” This
finding was supported by the record.
      “In determining the judgment and order to be made in any case
in which the minor is found to be a person described in Section 602, the
court shall consider, in addition to other relevant and material
evidence, (1) the age of the minor, (2) the circumstances and gravity of
the offense committed by the minor, and (3) the minor’s previous
delinquent history.” (§ 725.5.) With respect to Division commitments,
courts are concerned with the risk inherent in “committing young,
unsophisticated youths . . . with individuals who are experienced,
sophisticated, criminally oriented types.” (In re Anthony M. (1981) 116
Cal.App.3d 491, 503.)
      Here, the juvenile court had limited options. The crime Alexis
committed was violent and degrading.2 Although he was 17 years old
when he committed the crime, Alexis was 19 years old and a high
school graduate when the challenged disposition was ordered. Most
importantly, Alexis had successfully completed in-custody
programming at juvenile hall, but it did not have a lasting
rehabilitative impact. Once Alexis was returned to the community and
released from electronic monitoring, he reverted to high risk
associations and illegal behavior that presented grave danger to the
community. The probation officer also observed that Alexis showed
criminal sophistication and a lack of insight.




      2 Robbery is one of the serious offenses for which the Legislature
has deemed a Division commitment potentially appropriate. (§§ 731,
subd. (a)(4), 707, subd. (b)(3), 733, subd. (c).)


                                    7
      In these circumstances, it was not unreasonable for the probation
officer and court to conclude the Program was ineffective or
inappropriate, and that to successfully rehabilitate Alexis needed
intensive treatment, along with increased accountability, security, and
supervision. Nor was it unreasonable for the court to conclude his
needs went beyond those that could be met by a substance abuse
program in county jail.
      Alexis contends the juvenile court nonetheless did not adequately
consider less restrictive alternatives because it failed to consider “all
possible alternatives.” (Italics added.) He relies on the fact that
neither the juvenile court nor Probation (in its most recent disposition
report) explicitly mentioned out-of-home placements other than county
jail and the Program at juvenile hall. According to Alexis, he had
“successfully” completed his treatment, was “on the cusp of a full return
to society,” and his probation violation was merely a “lapse.” The
argument ignores the reality of the situation. Alexis does not identify
any particular option that was feasible and appropriate for a 19-year-
old who committed a serious and violent offense and then—after
completing an in-custody treatment program—reunited with his violent
friends and amassed a small arsenal of weapons.
      Given the record, Alexis cannot demonstrate the juvenile court
abused its discretion by failing to consider less secure or less
therapeutic options, such as a camp placement (rejected at the outset of
his wardship). The court gave “particularized consideration” to Alexis’s
situation (In re Jose T. (2010) 191 Cal.App.4th 1142, 1148) and
reasonably determined that public safety, as well as Alexis’s
rehabilitation, would be at risk if he was returned to the Program or



                                     8
committed to county jail. The juvenile court adequately explained why
even less secure and less therapeutic placements were inappropriate.
      Alexis also does not persuade us the juvenile court abused its
discretion by failing to consider out-of-state alternatives. Section 727.1,
subdivision (b)(1), mandates a juvenile court shall not order out-of-state
placement unless “[i]n-state facilities or programs have been
determined to be unavailable or inadequate to meet the needs of the
minor.”
                                    3.
      Nor did the juvenile court order Division commitment solely
because suitable alternatives were unavailable. (Cf. In re M.S. (2009)
174 Cal.App.4th 1241, 1255; In re Aline D. (1975) 14 Cal.3d 557, 559,
561-562, superseded by statute on other grounds as stated in In re
Luisa Z. (2000) 78 Cal.App.4th 978, 987.) In fact, the juvenile court
specifically found Division commitment would benefit Alexis.
      That finding was supported by the probation officer’s report,
which identified and briefly described programs likely to benefit Alexis,
such as cognitive behavioral therapy focused on changing negative
thought patterns and reducing aggression, and educational and
vocational opportunities appropriate for a high school graduate
(including community college courses). (See In re Carlos J. (2018) 22
Cal.App.5th 1, 12.) No more was required. (Ibid.; In re Jonathan T.
(2008) 166 Cal.App.4th 474, 486.) Substantial evidence supports the
juvenile court’s finding Alexis would benefit from the commitment. The
juvenile court did not abuse its discretion.
                              DISPOSITION
      The disposition order is affirmed.



                                     9
                                    _______________________
                                    BURNS, J.



We concur:




____________________________
JONES, P.J.




____________________________
NEEDHAM, J.




A158530




                               10